                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

MAYNARD K. GODWIN,

              Petitioner,

vs.                                                Case No.:      3:15-cv-1309-J-34JBT
                                                                  3:10-cr-276-J-34JBT
UNITED STATES OF AMERICA,

              Respondent.
                                               /

                                            ORDER

       This case is before the Court on Petitioner Maynard K. Godwin’s Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (Civ. Doc. 1, Motion to Vacate);

(Civ. Doc. 1-3; Facts in Support) and Memorandum of Law in Support (Civ. Doc. 2;

Memorandum). 1 The United States has responded (Civ. Doc. 6; Response), and Godwin

has replied (Civ. Doc. 9; Reply). Godwin also filed two notices of supplemental authority.

(Civ. Doc. 10; First Notice of Supplemental Authority); (Civ. Doc. 12; Second Notice of

Supplemental Authority). The case is ripe for a decision.

       Pursuant to 28 U.S.C. § 2255 and Rule 8(a) of the Rules Governing Section 2255

Proceedings 2, the Court has considered the need for an evidentiary hearing and

determines that a hearing is not necessary to resolve the merits of this action. See Rosin

v. United States, 786 F.3d 873, 877 (11th Cir. 2015) (an evidentiary hearing on a § 2255


1       Citations to the record in the underlying criminal case, United States vs. Maynard K.
Godwin, Case No. 3:10-cr-276-J-34JBT, will be denoted as “Crim. Doc. __.” Citations to the record
in the civil § 2255 case, Case No. 3:15-cv-1309-J-34JBT, will be denoted as “Civ. Doc. __.”
2
        Rule 8(a) of the Rules Governing Section 2255 Proceedings expressly requires the Court
to review the record, including any transcripts and submitted materials, to determine whether an
evidentiary hearing is warranted before resolving a § 2255 motion.
                                               1
motion is not required when the petitioner asserts allegations that are affirmatively

contradicted by the record or patently frivolous, or if in assuming the facts that he alleges

are true, he still would not be entitled to any relief); Patel v. United States, 252 F. App’x

970, 975 (11th Cir. 2007). 3 For the reasons set forth below, Godwin’s Motion to Vacate is

due to be denied.

       I.      Background

       The facts of the underlying crime are thoroughly recounted in United States v.

Godwin, 765 F.3d 1306, 1310-13 (11th Cir. 2014), but the Court briefly summarizes them

here. Godwin was the leader of a dog tag-wearing gang named “The Guardians,” which

tried to model itself after the infamous “Hell’s Angels” motorcycle gang. Over the course of

15 months between 2009 and 2010, the group terrorized people in the area of Jacksonville,

Florida by committing criminal acts including armed bank robberies, home invasion

robberies, fencing stolen items, stockpiling firearms and body armor, selling drugs, and

beating one man, Dillon Burkhalter, to within an inch of his life. As the gang’s leader,

Godwin directed its members to commit several of these crimes, including the vicious

attack on Burkhalter.

       Law enforcement originally arrested Godwin on November 18, 2010, based on a

complaint alleging that he had distributed cocaine, in violation of 21 U.S.C. § 841(a)(1).

(Case No. 3:10-cr-305-J-34MCR, Doc. 1, Doc. 3). A grand jury indicted Godwin on that

same charge on December 15, 2010. (Id., Doc. 17). A grand jury later returned a

superseding indictment on February 24, 2011, which added Kenneth Deshawn Anderson,


3      Although the Court does not rely on unpublished opinions as precedent, they may be cited
throughout this Order as persuasive authority on a particular point. Rule 32.1 of the Federal Rules
of Appellate Procedure expressly permits the Court to cite to unpublished opinions that have been
issued on or after January 1, 2007. Fed. R. App. P. 32.1(a).


                                                2
Jr. as a co-defendant (Id., Doc. 23). However, on June 20, 2011, the United States moved

to dismiss the superseding indictment, and the Court granted the motion. (Id., Doc. 63,

Doc. 65).

       On April 20, 2011, while the superseding indictment in Case No. 3:10-cr-305 was

still pending, a grand jury returned a superseding indictment against Godwin and others in

the instant criminal case, charging the defendants in 22 counts, including one count of

violating the Racketeer Influenced and Corrupt Organizations Act (RICO) under 18 U.S.C.

§ 1962(c). (Crim. Doc. 31; Superseding Indictment). 4 Six months later, a grand jury

returned the Second Superseding Indictment, which charged Godwin and others with one

count of violating RICO under 18 U.S.C. § 1962(c) (Count One) and one count of

conspiracy to violate RICO under § 1962(d) (Count Two). (Crim. Doc. 138; Second

Superseding Indictment); (Crim. Doc. 234; Corrected Second Superseding Indictment). 5

The grand jury also charged Godwin with one count of possession of a firearm by a

convicted felon, in violation of 18 U.S.C. § 922(g)(1) (Count Four). Corrected Second

Superseding Indictment at 33-34.

       Godwin proceeded to a jury trial on the Corrected Second Superseding Indictment

with his Court-appointed lawyer, James Hernandez. 6 Following a trial that lasted a little

over three weeks, the jury found Godwin guilty of the substantive RICO offense and of

conspiracy to violate RICO (Counts One and Two). (Crim. Doc. 256; Jury Verdict).


4       The original indictment in Case No. 3:10-cr-276 named only Andrew Chase Wilkie – one of
the members of The Guardians – and charged him with one count of bank robbery, in violation of
18 U.S.C. § 2113, and one count of brandishing a firearm in furtherance of a crime of violence, in
violation of 18 U.S.C. § 924(c). (Crim. Doc. 1; Indictment).
5       On April 10, 2012, the United States filed the Corrected Second Superseding Indictment to
correct a typographical error regarding the amount of money taken during a bank robbery. See
Corrected Second Superseding Indictment at 8, 24.
6       Mr. Hernandez represented Godwin both at trial and on direct appeal.


                                                3
However, the jury acquitted Godwin of possession of a firearm by a convicted felon (Count

Four). Id. In the course of finding Godwin guilty of violating RICO, the jury determined that

he committed nine racketeering acts, including the extortion of Burkhalter, numerous

instances of distributing or conspiring to distribute cocaine and oxycodone, and

transferring stolen property. Id. The Court sentenced Godwin to a term of 360 months in

prison, consisting of consecutive terms of 240 months in prison as to Count One and 120

months in prison as to Count Two. (Crim. Doc. 364; Judgment).

       Represented by the same counsel, Godwin appealed his conviction and sentence.

Godwin argued that the Court erred by dismissing one of the jurors, Casey Andeer, before

the start of the trial and by dismissing a second juror – Juror 10 – during deliberations.

Godwin, 765 F.3d at 1316. The Eleventh Circuit rejected both arguments. As to Andeer,

the Eleventh Circuit held that the Court was within its discretion to dismiss her as a juror

because she would have been distracted by childcare obligations. Id. at 1316-18. 7 As to

Juror 10, the Eleventh Circuit held that the Court had good cause to dismiss the juror

because the other jurors unanimously identified Juror 10 as refusing to follow the Court’s

instructions. Id. at 1318-19. Accordingly, the Eleventh Circuit affirmed Godwin’s conviction

and sentence. Id. at 1324.

       Godwin petitioned the Supreme Court for a writ of certiorari, but the Supreme Court

denied the petition on November 10, 2014. Godwin v. United States, 135 S. Ct. 491 (2014).

Less than a year later, Godwin timely filed the instant Motion to Vacate.



7      The Eleventh Circuit also found the Court did not err in considering statements made by
Andeer’s father when he called the courthouse to relay how distraught his daughter was about
having to serve on the jury. Id. at 1316-17. The Court did not solicit the father’s statements; the
Court promptly brought those statements to the parties’ attention; and neither side objected to the
Court considering the father’s statements. Id.


                                                4
        II.     The Motion to Vacate

        Godwin raises four grounds for relief in his Motion to Vacate. First, Godwin contends

that trial counsel gave ineffective assistance by failing to object to (by the Court’s count)

three alleged violations of the Speedy Trial Act, 18 U.S.C. § 3161, et seq. 8 Second, Godwin

contends that his sentence is erroneous in light of Amendment 790, a clarifying

amendment to § 1B1.3 of the United States Sentencing Guidelines (“Guidelines”)

regarding “relevant conduct,” which became effective about a year after Godwin’s

conviction and sentence became final. Third, Godwin claims that counsel gave ineffective

assistance by failing to object to the imposition of consecutive sentences. Fourth, Godwin

argues that counsel gave ineffective assistance at sentencing and on appeal by failing to

raise an alleged error under Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v.

New Jersey, 530 U.S. 466 (2000).

        As noted above, Godwin also filed two notices of supplemental authority. In the First

Notice, Godwin alerted the Court to United States v. Barona-Bravo, 685 F. App’x 761 (11th

Cir. 2017). In Barona-Bravo, the Eleventh Circuit held that Amendment 790 applied

retroactively on direct appeal and remanded the case to the district court to make the

appropriate findings regarding the defendants’ relevant conduct. In the Second Notice,

Godwin alerted the Court to Nelson v. Colorado, –– U.S. ––, 137 S. Ct. 1249, 197 L.Ed.2d

611 (2017). In Nelson, the Supreme Court held that Colorado statutes violated due process


8       Godwin’s “Facts in Support” seem to list two violations of the Speedy Trial Act, Facts in
Support at 1-5, but between the Facts in Support and the Memorandum, the Court counts three
alleged violations: (1) the government’s failure to bring him to trial within 70 days of filing the original
indictment in Case No. 3:10-cr-305, in violation of 18 U.S.C. § 3161(c)(1); (2) the fact that the
government brought the Superseding Indictment in the instant criminal case more than 30 days
after his arrest on November 18, 2010, in violation of 18 U.S.C. § 3161(b); and (3) the fact that
Godwin was not brought to trial after being held in continuous detention for more than 90 days, in
violation of 18 U.S.C. § 3164.


                                                     5
by requiring defendants whose convictions have been reversed or vacated to prove their

innocence by clear and convincing evidence in order to obtain the refund of costs, fees,

and restitution paid pursuant to the invalid conviction.

       III.   Discussion

       Pursuant to Title 28, United States Code, Section 2255, a person in federal custody

may move to vacate, set aside, or correct his sentence. Section 2255 permits such

collateral challenges on four specific grounds: (1) the imposed sentence was in violation

of the Constitution or laws of the United States; (2) the court did not have jurisdiction to

impose the sentence; (3) the imposed sentence exceeded the maximum authorized by

law; or (4) the imposed sentence is otherwise subject to collateral attack. 28 U.S.C

§2255(a) (2008). Only jurisdictional claims, constitutional claims, and claims of error that

are so fundamentally defective as to cause a complete miscarriage of justice will warrant

relief through collateral attack. United States v. Addonizio, 442 U.S. 178, 184-86 (1979).

A petitioner’s challenge to his sentence based on a Sixth Amendment claim of ineffective

assistance of counsel is normally considered in a collateral attack. United States v.

Teague, 953 F.2d 1525, 1534 n. 11 (11th Cir. 1992).

       As with any Sixth Amendment ineffective assistance of counsel claim, a § 2255

petitioner must demonstrate both: (1) that his counsel’s conduct amounted to

constitutionally deficient performance, and (2) that his counsel’s deficient performance

sufficiently prejudiced his defense. Strickland v. Washington, 466 U.S. 668, 687 (1984);

Weeks v. Jones, 26 F.3d 1030, 1036 (11th Cir. 1994). In determining whether the petitioner

has satisfied the first requirement, i.e. that counsel performed deficiently, the Court

adheres to the standard of reasonably effective assistance. Weeks, 26 F.3d at 1036. The




                                              6
petitioner must show, in light of all the circumstances, that counsel’s performance fell

outside the “wide range of professionally competent assistance.” Id. To satisfy the second

requirement, that counsel’s deficient performance prejudiced the defendant, the petitioner

must show that there is a reasonable probability that, but for counsel’s error, the result of

the proceeding would have been different. Id. at 1036-37 (citing Strickland, 466 U.S. at

694). In determining whether a petitioner has met the two prongs of deficient performance

and prejudice, the Court considers the totality of the evidence. Strickland, 466 U.S. at 695.

However, because both prongs are necessary, “there is no reason for a court… to

approach the inquiry in the same order or even to address both components of the inquiry

if the defendant makes an insufficient showing on one.” Id. at 697; see also Wellington v.

Moore, 314 F.3d 1256, 1261 n. 1 (11th Cir. 2002) (“We need not discuss the performance

deficiency component of [petitioner’s] ineffective assistance claim because failure to

satisfy the prejudice component is dispositive.”).

       A. Ground One: Counsel’s Failure to Object to Alleged Speedy Trial Act
          Violations

       As noted above, Godwin alleges that counsel gave ineffective assistance by failing

to object to three violations of the Speedy Trial Act. The Court addresses each alleged

violation in turn.

               1. Violation of the 70-day Time-to-Trial Rule, 18 U.S.C. § 3161(c)(1)

       First, Godwin faults counsel for withdrawing a motion to dismiss the indictment in

Case No. 3:10-cr-305. See Facts in Support at 1-2. Godwin asserts that the United States

failed to bring him to trial within 70 days of filing the original indictment in that case, as he

claims was required under 18 U.S.C. § 3161(c)(1). 9 The original indictment, which charged


9      The statute states:


                                               7
Godwin with a single count of distributing cocaine, was returned on December 15, 2010,

and as of February 25, 2011, no trial had commenced. Rather, on February 24, 2011, a

grand jury returned a superseding indictment which added a co-defendant. Godwin asserts

that the Speedy Trial clock expired on February 25, 2011.

       This same Speedy Trial claim formed the basis of a motion to dismiss the indictment

in Case No. 3:10-cr-305, which Godwin’s counsel filed on February 28, 2011. (Case No.

3:10-cr-305-J-34MCR, Doc. 38; Motion to Dismiss). In the Motion to Dismiss, Godwin’s

counsel argued that the 70-day Speedy Trial clock under § 3161(c)(1) had expired, and

urged the Court to dismiss the indictment with prejudice. Id. Four days later, however,

Godwin’s counsel withdrew the Motion to Dismiss without giving an explanation. (Id., Doc.

49; Motion to Withdraw). The gist of Godwin’s ineffective assistance claim is that counsel

was right when he filed the Motion to Dismiss, and he performed deficiently by withdrawing

it.

       Counsel performed reasonably by withdrawing the Motion to Dismiss because there

was no Speedy Trial Act violation. As the United States points out, when counsel first

performed his 70-day calculation, he failed to exclude February 24, 2011 – the date on

which the superseding indictment was filed in Case No. 3:10-cr-305. Response at 12; see




       In any case in which a plea of not guilty is entered, the trial of a defendant charged
       in an information or indictment with the commission of an offense shall commence
       within seventy days from the filing date (and making public) of the information or
       indictment, or from the date the defendant has appeared before a judicial officer of
       the court in which such charge is pending, whichever date last occurs. If a defendant
       consents in writing to be tried before a magistrate judge on a complaint, the trial
       shall commence within seventy days from the date of such consent.

18 U.S.C. § 3161(c)(1). However, any of the circumstances listed in § 3161(h) can toll the 70-day
Speedy Trial clock.



                                                 8
also Motion to Dismiss at 9. Under Eleventh Circuit precedent, the date of filing an

indictment is excluded from the Speedy Trial calculation, United States v. Yunis, 723 F.2d

795, 797 (11th Cir. 1984), and the same is true with respect to the date of filing a

superseding indictment, United States v. Maloy, 835 F. Supp. 1373, 1375 (M.D. Fla. 1993)

(“The day the superseding indictment was returned is excluded from the speedy trial

period.”). Thus, when counsel filed the Motion to Dismiss, he improperly counted February

24, 2011 against the 70-day speedy trial clock. As of February 25, 2011, only 69 non-

excludable days had elapsed since the return of the original indictment in Case No. 3:10-

cr-305, so no Speedy Trial Act violation had occurred. 10 Accordingly, it was reasonable for

counsel to have withdrawn the Motion to Dismiss.

       Alternatively, even if a Speedy Trial Act violation had occurred in Case No. 3:10-cr-

305, Godwin was not prejudiced. The United States ultimately moved to dismiss the

indictment in that case, and the Court granted the motion. (See id., Doc. 63, Doc. 65). As

such, any Speedy Trial Act violation in Case No. 3:10-cr-305 had no effect on the outcome

of the proceedings in the criminal case Godwin challenges here.

              2. Violation of the 30-day Time-to-Indict Rule, 18 U.S.C. § 3161(b)

       The second suggested Speedy Trial Act violation concerns the time limit for bringing

an indictment under 18 U.S.C. § 3161(b). Section 3161(b) provides in pertinent part that

“[a]ny information or indictment charging an individual with the commission of an offense

shall be filed within thirty days from the date on which such individual was arrested or

served with a summons in connection with such charges.” Godwin seems to argue that


10       On February 25, 2011, the United States moved to continue the trial in the interests of
justice. (Case No. 3:10-cr-305-J-34MCR, Doc. 33). Godwin did not oppose the continuance. (Id.,
Doc. 48). The Court granted the continuance, finding that the interests of justice supported doing
so. (Id., Doc. 52).


                                                9
the Superseding Indictment in the instant criminal case, Case No. 3:10-cr-276-J-34JBT,

was untimely because 41 days elapsed between his arraignment on the superseding

indictment in Case No. 3:10-cr-305-J-34MCR (March 9, 2011) and the return of the

Superseding Indictment in the instant criminal case, Case No. 3:10-cr-276-J-34JBT (April

20, 2011). See Facts in Support at 3-4; Memorandum at 1-5. Godwin argues that his

counsel was ineffective for failing to recognize the Speedy Trial Act violation and not

seeking dismissal of the Superseding Indictment in the instant case.

      The Court begins by noting that the time to file an indictment does not run from the

date of an arraignment, but “from the date on which such individual was arrested or served

with a summons in connection with such charges.” 18 U.S.C. § 3161(b). Thus, the time to

obtain an indictment against Godwin for the October 7, 2010 cocaine distribution charge

began to run on the day he was arrested, November 18, 2010. Less than 30 days later, on

December 15, 2010, a grand jury returned the original indictment against Godwin, which

charged him with one count of distributing cocaine. (Case No. 3:10-cr-305-J-34MCR, Doc.

17). The original indictment was superseded to add a co-defendant on February 24, 2011.

(Id., Doc. 23). This superseding indictment remained pending until it was dismissed on

June 20, 2011. While the superseding indictment in Case No. 3:10-cr-305 was still

pending, on April 20, 2011, the United States obtained the Superseding Indictment in the

instant criminal case. Notably, the October 7, 2010 distribution of cocaine charged in the

original indictment and superseding indictment in Case No. 3:10-cr-305 was included in

the Superseding Indictment in the instant criminal case.

      Therefore, 153 days elapsed between Godwin’s arrest on November 18, 2010, and

the return of the Superseding Indictment in the instant case on April 20, 2011. However,




                                           10
that does not mean the United States violated § 3161(b). “A superseding indictment that

issues more than 30 days after the arrest, but before the original indictment is dismissed,

does not violate § 3161(b).” United States v. Mosquera, 95 F.3d 1012, 1013 (11th Cir.

1996) (emphasis added) (citing United States v. Orbino, 981 F.2d 1035, 1037 (9th Cir.

1992)). As the Eleventh Circuit explained:

       [T]he Speedy Trial Act does not guarantee that an arrested individual
       indicted within thirty days of his arrest must, in that thirty-day period, be
       indicted for every crime known to the government, failing which he may never
       be charged. In short, the Speedy Trial Act is not a statute of limitations.

       ... [The applicable statute of limitations] specifies the time within which an
       arrested indicted defendant may be charged with additional crimes by
       superseding indictment.

Mosquera, 95 F.3d at 1013 (alterations in original) (footnote omitted) (quoting United

States v. Wilson, 762 F. Supp. 1501, 1502 (M.D. Ga. 1991)). Such is the situation that

existed here.

       Although the Superseding Indictment in the instant case was returned more than

30 days after Godwin’s arrest, the original indictment (charging Godwin in Case No. 3:10-

cr-305 with one count of distribution of cocaine on October 7, 2010) was timely filed. A

superseding version of the original indictment in Case No. 3:10-cr-305 was still pending

when the Superseding Indictment in the instant case was returned. Because the

Superseding Indictment “issue[d] more than 30 days after the arrest, but before the original

indictment [was] dismissed, [it did] not violate § 3161(b).” Mosquera, 95 F.3d at 1013. Nor

does Godwin argue that the Superseding Indictment (or the Second Superseding

Indictment) in the instant case was returned outside the five-year statute of limitations. See

18 U.S.C. § 3282(a) (specifying a five-year statute of limitations for non-capital offenses).

Therefore, the filing of the Superseding Indictment, which included the October 7, 2010



                                             11
cocaine distribution charge, did not violate § 3161(b), and it was reasonable for counsel

not to move to dismiss it.

       Alternatively, even if the Superseding Indictment was filed outside § 3161(b)’s 30-

day limit, and assuming counsel would have performed deficiently by not moving to dismiss

it, Godwin did not suffer prejudice. If an indictment is filed outside § 3161(b)’s 30-day

window, the court must dismiss or drop the charge. 18 U.S.C. § 3162(a)(1). However, the

court has the discretion to do so with prejudice or without prejudice, depending on “the

seriousness of the offense; the facts and circumstances of the case which led to the

dismissal; and the impact of a reprosecution on the administration of this chapter and on

the administration of justice.” Id. “[T]he proper dismissal sanction to be imposed in each

case is a matter left to the exercise of the sound discretion of the trial judge after

consideration of the factors enumerated in the statute.” United States v. Russo, 741 F.2d

1264, 1267 (11th Cir. 1984).

       Here, even if the Superseding Indictment was filed outside § 3161(b)’s time limit,

Godwin has failed to present any facts or circumstances suggesting that the Court would

have dismissed the charges with prejudice. Indeed, a brief review of the relevant factors

suggests only a contrary conclusion. As the facts of this case and the nature of the charges

reflect, the offense conduct was grave. One man, Dillon Burkhalter, nearly lost his life and

suffered lasting injuries as a result of the beating commissioned by Godwin. The offense

involved various gun- and drug-related activities, robberies, and the transfer of stolen

goods. Godwin points to no evidence that any delay in obtaining the Superseding

Indictment was in bad faith. Additionally, permitting reprosecution would not have worked

any injustice on Godwin who still could have presented the same evidence, witnesses, and




                                            12
defenses as before. Given these factors, even if there had been a Speedy Trial Act

violation and counsel had moved to dismiss the Superseding Indictment, Godwin has failed

to show that the Court would have dismissed the charges with prejudice. Notably,

dismissing the Superseding Indictment without prejudice only would have delayed the trial,

not avoided it. In the end, the evidence against Godwin would have been the same, and

there is no reasonable probability the outcome of the proceeding would have been

different.

       In this regard, the case resembles Chambliss v. United States, 384 F. App’x 897

(11th Cir. 2010). There, the petitioner argued that counsel gave ineffective assistance by

failing to seek dismissal of the indictment following a violation of the Speedy Trial Act. Id.

at 897. On appeal, the government conceded that a Speedy Trial Act violation had

occurred. Id. at 899. Nevertheless, the Eleventh Circuit rejected the ineffective assistance

claim, explaining:

       We need not address whether petitioner's trial counsel provided
       constitutionally deficient performance by failing to move for dismissal of the
       indictment because we conclude that petitioner did not suffer prejudice. If
       counsel had moved to dismiss the indictment, the district court would have
       granted a dismissal without prejudice because of the serious nature of the
       charges and because the delay did not harm petitioner's ability to present a
       defense. After the district court dismissed the indictment without prejudice,
       the Government would have re-indicted him on the same charges. If the
       statute of limitations had run by the time that the indictment was dismissed,
       the government still would have had six months to obtain a new
       indictment. See 18 U.S.C. § 3288. Because the outcome of the proceedings
       would not have been different had counsel moved to dismiss the indictment,
       petitioner has not shown prejudice.

Id. The same reasoning applies here. While the Court does not find that a Speedy Trial

Act violation occurred, even if one did, there is not a reasonable likelihood the result would




                                             13
have been any different. As such, Godwin was not prejudiced by any failure to seek

dismissal of the Superseding Indictment. This subclaim therefore does not merit relief.

              3. Violation of the 90-day Rule Under 18 U.S.C. § 3164

       The last Speedy Trial Act violation suggested by Godwin concerns 18 U.S.C. §

3164. Section 3164(b) provides that when a person is being detained solely because he

is awaiting trial, the trial “shall commence not later than ninety days following the beginning

of such continuous detention.” The 90-day trial period is subject to the same exclusions

listed in § 3161(h). Id, § 3164(b). The remedy for not being brought to trial after being held

in continuous custody for 90 or more days is automatic review of the conditions of release

and release from further custody pending trial. Id., § 3164(c). As the statute says:

       Failure to commence trial of a detainee as specified in subsection (b),
       through no fault of the accused or his counsel … shall result in the automatic
       review by the court of the conditions of release. No detainee, as defined in
       subsection (a), shall be held in custody pending trial after the expiration of
       such ninety-day period required for the commencement of his trial….

Id. Dismissal of the indictment is not listed as a remedy for a violation of § 3164. Moreover,

§ 3162, which provides for dismissal of an indictment as a sanction for certain violations

of the Speedy Trial Act, only applies to violations of §§ 3161(b) and (c), not a violation of

§ 3164.

       Godwin suggests that counsel was ineffective for failing to bring a violation of §

3164’s 90-day limitation to the Court’s attention. See Facts in Support at 4-5. Specifically,

Godwin contends he was held in continuous detention for more than 90 days without being

brought to trial. Id. Even if this occurred, however, Godwin was not prejudiced under

Strickland. As § 3164 shows, the only remedy for a violation of the 90-day provision would

have been Godwin’s release from custody pending trial and a review of the conditions of




                                              14
release. The remedy would not have been dismissal of any of the charges. Counsel’s

failure to notify the Court of any violation of § 3164, if one occurred, therefore had no effect

on the outcome of the proceedings. As such, this subclaim lacks merit and relief is due to

be denied. 11

       B. Ground Two: Whether Amendment 790 Renders Godwin’s Sentence
          Erroneous

       Godwin’s second claim for relief is that his sentence is based on an erroneous

application of U.S.S.G. § 1B1.3, which governs the determination of “relevant conduct” for

purposes of calculating the Guidelines range. Facts in Support at 5-16; Memorandum at

7-9. At the time Godwin was sentenced, § 1B1.3 provided that “in the case of a jointly

undertaken criminal activity” each defendant is accountable for “all reasonably foreseeable

acts and omissions of others in furtherance of the jointly undertaken criminal activity.”

U.S.S.G. § 1B1.3(a)(1)(B) (2012).

       However, Amendment 790 struck that definition, and § 1B1.3(a)(1)(B) now
       defines “relevant conduct” in the case of jointly undertaken criminal activity
       to include:

                all acts and omissions of others that were—

                (i) within the scope of the jointly undertaken criminal activity,

                (ii) in furtherance of that criminal activity, and

                (iii) reasonably foreseeable in connection with that criminal
                activity;




11     Godwin’s reliance on United States v. Reyes, 165 F.3d 24 (5th Cir. 1998) (unpublished), is
misplaced. Memorandum at 1-2. In Reyes, the district court did not decide whether counsel’s failure
to recognize a Speedy Trial Act violation was prejudicial. Id. at *2. The Fifth Circuit found there was
a Speedy Trial Act violation and that counsel’s performance was deficient, but remanded for a
determination of whether the defendant was prejudiced. Here by contrast, the Court has
determined Godwin was not prejudiced, even if a Speedy Trial Act violation did occur.


                                                  15
              that occurred during the commission of the offense of
              conviction, in preparation for that offense, or in the course of
              attempting to avoid detection or responsibility for that offense.

       U.S.S.G. § 1B1.3(a)(1)(B) (2015). In its commentary to Amendment 790, the
       Sentencing Commission explained that, where the prior version of §
       1B1.3(a)(1)(B) focused on a seemingly two-part test in the text (“all
       reasonably foreseeable acts and omissions of others in furtherance of the
       jointly undertaken criminal activity”), Amendment 790 “restructure[d] the
       guideline and its commentary to set out more clearly the three-step analysis
       the court applies in determining whether a defendant is accountable for the
       conduct of others in a jointly undertaken criminal activity under §
       1B1.3(a)(1)(B).” U.S.S.G. Suppl. to App. C, Amend. 790, Reason for
       Amendment. While the “scope” element was previously articulated in the
       commentary to § 1B1.3, Amendment 790 now placed the “scope” element in
       the text of the guideline itself and provided several examples in the
       Application Notes of how the three-part test functions. Id.

Barona-Bravo, 685 F. App’x at 780. Amendment 790 went into effect on November 1,

2015, id. at 779, nearly a year after Godwin’s conviction and sentence became final.

Because it was a clarifying amendment, the Eleventh Circuit held that Amendment 790

had retroactive effect on direct appeal. Id. at 779-80 & n. 16. Godwin contends his

sentence is erroneous because the Court failed to apply the three-part test now articulated

in the text of § 1B1.3(a)(1)(B).

       Godwin contends that Barona-Bravo means he is entitled to relief, but Godwin’s

reliance on Barona-Bravo is misplaced. See generally First Notice of Supp. Auth. In

Barona-Bravo, the Eleventh Circuit held only that Amendment 790 applied retroactively on

direct appeal. Barona-Bravo, 685 F. App’x at 780 n.16. Godwin’s direct appeal concluded

on September 3, 2014, and his conviction became final on November 10, 2014, before

Amendment 790 came into effect. Barona-Bravo did not hold that Amendment 790 applied

retroactively on collateral review, or after the defendant’s conviction and sentence have

become final. Thus, Barona-Bravo on its face has no applicability.




                                             16
       Even if the Court erroneously applied § 1B1.3(a)(1)(B), the Court is not authorized

to grant relief on this claim under 28 U.S.C. § 2255. “Section 2255 does not provide a

remedy for every alleged error in conviction and sentencing.” Spencer v. United States,

773 F.3d 1132, 1138 (11th Cir. 2014) (en banc). When a prisoner claims that his “sentence

was imposed in violation of the Constitution or laws of the United States … or is otherwise

subject to collateral attack,” 28 U.S.C. § 2255(a), a court lacks authority to grant relief

“unless the claimed error constitute[s] ‘a fundamental defect which inherently results in a

complete miscarriage of justice.’” Spencer, 773 F.3d at 1138 (quoting Addonizio, 442 U.S.

at 185). Such a miscarriage of justice occurs where a defendant is actually innocent, or

where a defendant’s sentence is “unlawful,” such as when the defendant and his counsel

are denied the right to be present at the sentencing hearing, or where the sentence

exceeds the statutory maximum. See id. at 1138-39. Likewise, a sentencing error qualifies

as a “fundamental defect” where “a prior conviction used to enhance his sentence has

been vacated.” Id. at 1139. However, lesser errors, such as a misapplication of the

sentencing guidelines, do not authorize relief under § 2255. Id. at 1140 (“A misapplication

of advisory sentencing guidelines … does not violate an ‘ancient’ right, nor does it raise

constitutional concerns.”).

       The Eleventh Circuit held in Spencer that even misclassifying the defendant as a

career offender – which dramatically increased that defendant’s guidelines range – was

not of a magnitude that warranted relief under § 2255. Id. at 1138-40. As the court

explained, the guidelines are purely advisory; thus, the district court could have imposed

the same sentence, even without the sentencing enhancement, and it would have

remained lawful so long as it was below the statutory maximum. Id. at 1140 (“But any




                                            17
miscalculation of the guidelines range cannot be a complete miscarriage of justice because

the guidelines are advisory. If the district court were to resentence Spencer, the district

court could impose the same sentence again.”) (citing Gilbert v. United States, 640 F.3d

1293, 1304 (11th Cir. 2011) (en banc)). See also Brown v. United States, 688 F. App’x

644, 650-51 (11th Cir. 2017) (change in the law that undermined prisoner’s career offender

enhancement did not warrant relief under Spencer and § 2255).

       Likewise, Godwin’s 240-month and 120-month prison sentences did not exceed the

statutory maximum and are therefore lawful, and a misapplication of § 1B1.3(a)(1)(B) does

not implicate “actual innocence.” See Spencer, 773 F.3d at 1140. As such, Spencer

dictates that even if Amendment 790 meant the Court misapplied § 1B1.3 at sentencing,

the error does not rise to the level of a “fundamental defect” that authorizes relief under §

2255. 12

       Besides, there is not a reasonable likelihood the Court would have sentenced

Godwin differently even had it applied § 1B1.3 in a different manner. In sentencing Godwin,

the Court stated:

       The Court has made its best effort to calculate the guidelines in this RICO
       case, which I confess have been more complicated than in any case I have
       been called upon to sentence over the last I guess almost six years. The only
       thing that I think gives me some comfort is that as complicated as the
       sentence – as the guidelines were, at the end of the day, I’m confident that
       regardless of what the guidelines said, a 360-month sentence is the right
       sentence and that anything less than that would be completely insufficient to
       satisfy the statutory purposes of sentencing. And so for those reasons the
       Court has imposed the sentence stated here today.




12     Even before Spencer, the Eleventh Circuit held “that a claim that the sentence imposed is
contrary to a post-sentencing clarifying amendment is a non-constitutional issue that does not
provide a basis for collateral relief in the absence of a complete miscarriage of justice.” Burke v.
United States, 152 F.3d 1329, 1332 (11th Cir. 1998).


                                                18
(Crim. Doc. 413; Sentencing Tr. Vol. IV at 15) (emphasis added). Thus, even if the Court

miscalculated the Guidelines, there is no reasonable likelihood such miscalculation had

any effect on Godwin’s sentence because the Court would not have imposed a prison

sentence of fewer than 360 months. For all of the foregoing reasons, relief on Ground Two

is due to be denied.

       C. Ground Three: Counsel’s Failure to Object to the Imposition of
          Consecutive Sentences

       Godwin’s third claim for relief is that counsel gave ineffective assistance, both at

sentencing and on direct appeal, by failing to object to the imposition of consecutive

sentences. As noted before, the Court imposed consecutive terms of imprisonment of 240

months as to Count One and 120 months as to Count Two, for a total term of imprisonment

of 360 months. See Judgment at 2. Godwin argues that this was erroneous under U.S.S.G.

§ 5G1.3, and that counsel was ineffective for failing to object.

       Godwin’s claim misapprehends § 5G1.3. This section addresses how a district court

should structure a defendant’s sentence when the defendant has an undischarged term of

imprisonment arising from another criminal proceeding, or when the court anticipates that

a state court will impose a separate term of imprisonment. This section has no application

where a court is considering whether to run multiple terms of imprisonment concurrently

or consecutively when, as here, they arise out of the same proceeding.

       The Guidelines section applicable to this circumstance is § 5G1.2, titled

“Sentencing on Multiple Counts of Conviction,” not § 5G1.3. Section 5G1.2 states in

pertinent part:

       If the sentence imposed on the count carrying the highest statutory maximum
       is less than the total punishment, then the sentence imposed on one or more
       of the other counts shall run consecutively, but only to the extent necessary



                                             19
      to produce a combined sentence equal to the total punishment. In all other
      respects, sentences on all counts shall run concurrently, except to the extent
      otherwise required by law.

U.S.S.G. § 5G1.2(d) (2012). Here, the jury convicted Godwin on two counts under 18

U.S.C. §§ 1962(c) and (d): one count for violating RICO and one count for conspiracy to

violate RICO. See Jury Verdict. The maximum term of imprisonment for a RICO violation

is 20 years. 18 U.S.C. § 1963(a). However, Godwin’s advisory Guidelines range called for

a prison sentence of 292 to 365 months, based on an adjusted offense level of 38 and a

Criminal History Category of III. (See Crim. Doc. 411; Sentencing Tr. Vol. III at 88). Thus,

Godwin’s Guidelines range exceeded the statutory maximum under 18 U.S.C. § 1963(a).

Under these circumstances, § 5G1.2 authorized the Court to run the sentences

consecutively “to the extent necessary to produce a combined sentence equal to the total

punishment.” U.S.S.G. § 5G1.2(d). The Court determined that a total term of imprisonment

of 360 months was appropriate, see Sentencing Tr. Vol. IV at 4-5, 15, and pursuant to

U.S.S.G. § 5G1.2(d), ordered that the sentences on Counts One and Two run

consecutively to reach the 360-month prison sentence that the Court deemed appropriate.

      In addition to § 5G1.2, “Congress has granted district courts the discretion to impose

either concurrent or consecutive sentences” through 18 U.S.C. § 3584(a). United States

v. Perez, 956 F.2d 1098, 1103 (11th Cir. 1992). This statute provides that “[i]f multiple

terms of imprisonment are imposed on a defendant at the same time, ... the terms may run

concurrently or consecutively....” 18 U.S.C. § 3584(a). The only limitation on the Court’s

discretion is that the Court must consider the sentencing factors set forth in 18 U.S.C. §

3553(a), id., § 3584(b), which the Court did here, see Sentencing Tr. Vol. IV at 6.




                                            20
      Thus, whether under U.S.S.G. § 5G1.2 or 18 U.S.C. § 3584(a), the Court was

authorized to, and acted within its discretion, when ordering Godwin to serve consecutive

terms of imprisonment on Counts One and Two. Section 5G1.3 simply had no bearing on

Godwin’s sentencing. As such, had Godwin’s counsel objected to the imposition of

consecutive sentences on the ground that doing so was erroneous under § 5G1.3, the

objection would have been frivolous. Because an attorney has no obligation to raise a

meritless argument or objection, Meeks v. Moore, 216 F.3d 951, 968 (11th Cir. 2000), relief

on Ground Three is due to be denied.

      D. Ground Four: Counsel’s Failure to Raise a Purported Apprendi or Alleyne
         Error

      In Ground Four, Godwin argues that appellate counsel gave ineffective assistance

by failing to raise a purported error under Apprendi, 530 U.S. 466, and Alleyne, 570 U.S.

99. In Apprendi, the Supreme Court held that any fact that increases the maximum

sentence, other than the fact of a prior conviction, is an element of the offense and

therefore must be either admitted by the defendant or proven beyond a reasonable doubt

to a jury. 530 U.S. at 490. In Alleyne, the Supreme Court held that any fact that increases

the mandatory minimum sentence, other than the fact of a prior conviction, is also an

element of the offense and therefore must be admitted or proven beyond a reasonable

doubt. 570 U.S. at 103.

      Godwin seems to argue that the Court violated Apprendi and Alleyne when it made

findings at the sentencing hearing by a preponderance of the evidence, which elevated his

Guidelines range, even though some of these facts were not alleged in the indictment or

proved to the jury. Facts in Support at 18-20; Memorandum at 9-11. Godwin argues that




                                            21
counsel was ineffective because he failed to object to the alleged error at the sentencing

hearing and failed to brief the issue on appeal.

       Strickland applies when reviewing the effectiveness of appellate counsel. Smith v.

Robbins, 528 U.S. 259, 285 (2000). Thus, a petitioner raising an ineffective assistance

claim relating to appellate counsel must show that (1) counsel's performance fell below an

objective standard of reasonableness, and (2) the outcome of his appeal would have been

different, but for the unreasonably deficient performance. Black v. United States, 373 F.3d

1140, 1142 (11th Cir. 2004). “Experienced advocates since time beyond memory have

emphasized the importance of winnowing out weaker arguments on appeal and focusing

on one central issue if possible, or at most on a few key issues.” Jones v. Barnes, 463 U.S.

745, 751–52 (1983). As such, “[a]ppellate counsel who files a merits brief need not (and

should not) raise every nonfrivolous claim, but rather may select from among them in order

to maximize the likelihood of success on appeal.” Smith, 528 U.S. at 288. “[I]t is still

possible to bring a Strickland claim based on counsel's failure to raise a particular claim,

but it is difficult to demonstrate that counsel was incompetent.” Id.

       “Apprendi … did not put an end to judicial fact-finding in sentencing.” United States

v. Curbelo, 726 F.3d 1260, 1268 (11th Cir. 2013). Following Apprendi, judges may still

“determine facts relevant to the appropriate sentence under the United States

Sentencing Guidelines, as long as those findings did not take the sentence above the

statutory maximum.” Id. (citing United States v. Booker, 543 U.S. 220, 233 (2005)).

Likewise, “[f]ollowing Alleyne, [the Eleventh Circuit] has held that a district court may make

guidelines calculations based on judicial factfindings so long as those findings do not

increase the statutory minimum or maximum authorized by facts determined in a guilty




                                             22
plea or jury verdict.” United States v. Aurelhomme, 598 F. App'x 645, 647 (11th Cir. 2015)

(citing United States v. Charles, 757 F.3d 1222, 1225 (11th Cir. 2014)). When determining

a guideline range, “a district court may make additional factual findings under a

preponderance of the evidence standard, that go beyond the facts found by the jury, so

long as the court recognizes the Guidelines are advisory.” United States v. Dean, 487 F.3d

840, 854 (11th Cir. 2007). Because facts used to enhance the advisory Guidelines range

do not increase the mandatory minimum or statutory maximum sentence, such facts need

not be alleged in the indictment. United States v. Thomas, 446 F.3d 1348, 1355 (11th Cir.

2006).

         Godwin’s claim that the Court violated Apprendi and Alleyne when it made factual

findings by a preponderance of the evidence, for purposes of calculating the advisory

Guidelines range, therefore lacks merit. Because the Court did not make any factual

findings that increased the maximum or the mandatory minimum sentence provided by the

applicable statute, there was no need to allege these facts in the indictment, to put them

before a jury, or to require that they be proved beyond a reasonable doubt. To the extent

the Court decided to run the sentences on Counts One and Two consecutively, such that

the total term of imprisonment exceeded the statutory maximum for a single RICO

violation, doing so did not violate Apprendi either because the sentence for each individual

conviction was within the statutory maximum. United States v. Davis, 329 F.3d 1250, 1253

(11th Cir. 2003) (“Apprendi does not prohibit a sentencing court from imposing consecutive

sentences on multiple counts of conviction as long as each is within the applicable

statutory maximum.”); United States v. Smith, 240 F.3d 927, 930 (11th Cir. 2001) (holding

there is no Apprendi error where the sentence imposed is less than the aggregate statutory




                                            23
maximum for multiple convictions). As such, there was no error under Apprendi or Alleyne.

Because any argument that there was such an error would have been meritless, counsel

had no duty to raise it at sentencing or on appeal. Meeks, 216 F.3d at 968.

      Additionally, Godwin submitted a letter from counsel as an attachment to his Motion

to Vacate. (Civ. Doc. 1-2; Letter). The Letter reflects that counsel had a strategic reason

for briefing the two issues concerning the jurors and omitting others:

      Dear Maynard

      Attached please find your proposed appeal that I have drafted for your
      review. I have elected to brief the two jurors’ issues in jury selection and
      during deliberations. I believe we should only have the strongest issues
      before the court in order not weaken [sic] your argument on appeal.

      Please review the attached appeal. Please give me your input no later than
      May 10, 2013. The deadline to have your appeal in Atlanta before the 11th
      Cir is May 23, 2013.

See Letter. The Letter reflects that counsel considered the two juror issues to be the

strongest issues, and that he believed including other issues would detract from the

strength of the appellate brief. This strategy is consistent with the Supreme Court’s

observation that “[e]xperienced advocates since time beyond memory have emphasized

the importance of winnowing out weaker arguments on appeal and focusing on one central

issue if possible, or at most on a few key issues.” Jones, 463 U.S. at 751–52. Because

counsel’s decision not to brief the purported Apprendi and Alleyne errors could have been

based on strategic considerations, and because the underlying claim would have lacked

merit, relief on Ground Four is due to be denied. See Black, 373 F.3d at 1144-46 (appellate

counsel does not perform deficiently by not raising an argument if a reasonable attorney

might have thought to do the same); Barnes v. United States, 427 F. App’x 726, 727 (11th

Cir. 2011) (holding that appellate counsel did not perform deficiently where petitioner



                                            24
“never argued that no other reasonable appellate counsel would have acted the same

way”).

         E. Nelson v. Colorado

         Finally, Godwin submitted the Supreme Court’s opinion in Nelson, 137 S. Ct. 1249,

as a second notice of supplemental authority. In Nelson, the Supreme Court held that

certain Colorado statutes violated due process by requiring defendants whose convictions

were reversed or vacated to prove their innocence by clear and convincing evidence in

order to obtain a refund of costs, fees, and restitution paid pursuant to the invalid

conviction. 137 S. Ct. at 1252, 1255. Godwin argues that Nelson abrogated or overruled

the Supreme Court’s holding in United States v. Watts, 519 U.S. 148, 157 (1997), “that a

jury’s verdict of acquittal does not prevent the sentencing court from considering conduct

underlying the acquitted charge, so long as that conduct has been proved by a

preponderance of the evidence.” Second Notice of Supp. Auth. at 3. Godwin relies on

Nelson to buttress his argument in Ground Four that the Court violated Alleyne and

Apprendi by using judicial factfinding to enhance his Guidelines range. He argues that

enhancing his sentence based on conduct for which he was not found guilty is as wrong

as retaining a monetary fine based upon a crime for which a person was acquitted.

         Nelson does not help Godwin because Nelson is wholly inapplicable to his

circumstance. In Nelson, part of what the Supreme Court found offensive to due process

was the fact that Colorado law put the burden of proof on the individual whose conviction

was invalidated. See Nelson, 137 S. Ct. at 1256. This differs from the procedure for finding

facts that increase a defendant’s Guidelines range, where the government still “has the

burden of introducing ‘sufficient and reliable’ evidence to prove the necessary facts by




                                            25
a preponderance of the evidence.” United States v. Washington, 714 F.3d 1358, 1361

(11th Cir. 2013) (citations omitted). Thus, Nelson involved a materially different set of

procedures.

       Additionally, Nelson did not overrule Watts. “Nelson doesn’t even mention Watts.

And the Supreme Court doesn’t typically ‘overturn ... earlier authority sub silentio.’” United

States v. Johnson, 732 F. App'x 638, 660 n.19 (10th Cir. 2018) (quoting Shalala v. Ill.

Council on Long Term Care, Inc., 529 U.S. 1, 18 (2000)). See also Benton v. United States,

No. 9:18-CV-68, 2018 WL 3043310, at *2 (E.D. Tex. May 8, 2018) (rejecting argument that

Nelson overruled or abrogated Watts). Nelson simply did not address the practice of

judicial factfinding in calculating a defendant’s advisory Guidelines range, so long as the

government proves any fact that would increase the defendant’s Guidelines range by a

preponderance of the evidence. As such, Nelson does not entitle Godwin to any relief.

       IV.    Certificate of Appealability Pursuant to 28 U.S.C. § 2253(c)(1)

       If Godwin seeks issuance of a certificate of appealability, the undersigned opines

that a certificate of appealability is not warranted. This Court should issue a certificate of

appealability only if the petitioner makes "a substantial showing of the denial of a

constitutional right." 28 U.S.C. § 2253(c)(2). To make this substantial showing, Godwin

"must demonstrate that reasonable jurists would find the district court's assessment of the

constitutional claims debatable or wrong," Tennard v. Dretke, 542 U.S. 274, 282 (2004)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), or that "the issues presented were

'adequate to deserve encouragement to proceed further,'" Miller-El v. Cockrell, 537 U.S.

322, 335–36 (2003) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)).




                                             26
       Where a district court has rejected a petitioner's constitutional claims on the merits,

the petitioner must demonstrate that reasonable jurists would find the district court's

assessment of the constitutional claims debatable or wrong. See Slack, 529 U.S. at 484.

However, when the district court has rejected a claim on procedural grounds, the petitioner

must show that "jurists of reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right and that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling." Id. Upon consideration of

the record as a whole, this Court will deny a certificate of appealability.

       As such, and in accordance with the Rules Governing Section 2255 Cases in the

United States District Courts, it is hereby

ORDERED:

   1. Petitioner Maynard K. Godwin’s Motion Under 28 U.S.C. § 2255 to Vacate, Set

       Aside, or Correct Sentence (Civ. Doc. 1) is DENIED.

   2. The Clerk shall enter judgment in favor of the United States and against Maynard

       K. Godwin, and close the file.

   3. If Godwin appeals the denial of the petition, the Court denies a certificate of

       appealability. Because this Court has determined that a certificate of appealability

       is not warranted, the Clerk shall terminate from the pending motions report any

       motion to proceed on appeal as a pauper that may be filed in this case. Such

       termination shall serve as a denial of the motion.

   DONE AND ORDERED at Jacksonville, Florida this 26th day of November, 2018.




                                              27
Lc 19

Copies:

Counsel of Record

Pro se petitioner




                    28
